    Case 1:20-cv-00055-JRH-BKE Document 18 Filed 12/11/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION




TREZA    EDWARDS


        Plaintiff,

                  V.

                                                             CV 120-055
AUGUSTA, GEORGIA,


        Defendant.




                                          ORDER




     Before            the   Court   is   the   Parties'    joint   stipulation   of

dismissal with prejudice.                 (Doc, 17.)       All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).

        IT   IS   THEREFORE      ORDERED   that this   matter   is DISMISSED   WITH


PREJUDICE.         The       Clerk is directed to TERMINATE all motions           and

deadlines and CLOSE this case.              Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this //^day of December,
2020.




                                           J. RAMAL hall, chief JUDGE
                                           UNITE^.STATES DISTRICT COURT
                                                 fERN DISTRICT OF GEORGIA
